Citation Nr: 1020405	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.  
This case comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted the Veteran's petition to 
reopen his claim for service connection for PTSD, and denied 
the reopened claim on the merits.  Regardless of the RO's 
actions, the Board must initially determine whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In March 2010, the Veteran 
testified at a hearing before the undersigned using video-
conferencing technology; a transcript of that hearing is of 
record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
filed a notice of disagreement (NOD) and the RO issued a 
statement of the case (SOC), but the Veteran did not file a 
substantive appeal, and therefore did not perfect an appeal 
from this decision.

2.  Evidence received since the July 2000 denial and February 
2002 SOC is new and relates to an unestablished fact 
necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The July 2000 decision that denied the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.202, 20.302(b), 20.1103 (2009).

2.  Evidence received since the July 2000 decision and 
February 2002 SOC is new and material and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the application to reopen, 
the application is substantiated, and there are no further 
VCAA duties with regard to it.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In July 2000, the RO denied the Veteran's claim for service 
connection for PTSD.  The Veteran filed a NOD and the RO 
issued a February 2002 SOC.  The Veteran did not file a 
substantive appeal in response to the RO's SOC.  Therefore, 
the July 2000 denial became final.  See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.202, 20.302(b), 20.1103.  The RO's 
denial was based on the absence of a confirmed diagnosis of 
PTSD that would permit a finding of service connection, as 
well as the absence of evidence that a stressful experience 
occurred.  See 38 C.F.R. §§ 3.304(f); 4.125(a).  Since the 
February 2002 SOC, the Veteran has submitted evidence 
including diagnoses of PTSD as well as a January 2007 
statement with more specific information regarding his 
claimed in-service stressful experiences.  The Board 
therefore finds, as did the RO, that this new evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  Stated differently, at the time of the prior 
decision, there was no evidence that PTSD had been diagnosed.  
That evidentiary defect has been cured.  Reopening of the 
claim is therefore in order.


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.


REMAND

The private and VA treatment records contain diagnoses of 
multiple psychiatric disabilities in addition to PTSD, 
including depression.  Therefore, the Board has 
recharacterized the reopened claim for service connection 
more broadly.

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

A January 2009 mental health intake note indicates that the 
Veteran stated that his psychiatric problems started during 
service when he was stationed in Korea.  The Veteran 
reiterated this testimony as to in-service symptoms and 
continuity of symptomatology during the hearing, and his 
service personnel records confirm that he served as a 
rifleman in Korea.  In view of the fact that there are 
assessments of PTSD without any supporting rationale, the 
Board believes that a VA examination is warranted.

During the Board hearing, the Veteran indicated that he 
continues to receive psychiatric treatment at the El Paso VA 
Medical Center (VAMC).  The RO should request records of the 
Veteran's psychiatric treatment at the El Paso VAMC 
subsequent to July 26, 2006 (which is the last date of 
treatment records from that facility in the claims file).

In addition, all of the records relating to the disability 
determination have not been associated with the claims file, 
and the Veteran's representative requested during the hearing 
that these records be obtained.  When the evidence indicates 
that the Veteran is in receipt of SSA disability payments, 
VA's duty to assist requires that it seek the SSA's 
disability determination and the medical records underlying 
it only when these records are relevant to the claim.  See 
Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  
While the SSA disability determination was based on physical 
disabilities and the Veteran seeks service connection for a 
psychiatric disability, given that the claim is being 
remanded, any outstanding records should be requested from 
SSA, as they may contain information relevant to disposition 
of the claim.

Accordingly, the case is REMANDED for the following action:


1.  Request any records relating to 
psychiatric treatment of the Veteran from 
the El Paso VAMC and associate any 
records obtained with the claims file.

2.  Request any outstanding records 
relating to the SSA's disability 
determination and associate any records 
obtained with the claims file.

3.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of any psychiatric disability.   All 
necessary tests should be conducted.  The 
claims file must be sent to the examiner 
for review.

The examiner should first indicate the 
nature of any current psychiatric 
disability or disabilities.  If the 
Veteran has PTSD, the stressor should be 
clearly identified.  If he does not have 
PTSD, the reasoning should be provided.  
Then, as to any diagnosed psychiatric 
disability other than PTSD, the examiner 
should indicate whether it is as least as 
likely as not (50 percent probability or 
more) that any diagnosed disability is 
related to service.  A complete rationale 
should accompany any opinion provided.

To the extent that the Veteran reports 
that he had psychiatric manifestations 
during service, the examiner is informed 
that such testimony is inconsistent with 
the normal psychiatric evaluation in 
March 1964 and his specific denial of 
nervous trouble, depression, excessive 
worry and nightmares in March 1964.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


